
	

113 HR 5017 IH: To prohibit United States non-security assistance to Mexico.
U.S. House of Representatives
2014-07-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5017
		IN THE HOUSE OF REPRESENTATIVES
		
			July 3, 2014
			Mr. Yoho introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To prohibit United States non-security assistance to Mexico.
	
	
		1.Prohibition on United States non-security assistance to Mexico
			(a)ProhibitionNo funds available to any department or agency of the Government of the United States may be used
			 to provide non-security assistance to Mexico unless an Act of Congress
			 providing that Mexico’s border with the United States is secured is
			 enacted into law after the date of the enactment of this Act.
			(b)Effective dateThe prohibition in subsection (a) applies with respect to funds made available for fiscal year 2015
			 and subsequent fiscal years.
			
